Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 5, 2017                                                                                      Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  154125                                                                                            Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                            Joan L. Larsen,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 154125
                                                                    COA: 332982
                                                                    Hillsdale CC: 12-362876-FC
  SCOTT JEFFRAY DEMING,                                                           12-362878-FC
            Defendant-Appellant.                                                  12-362879-FC
                                                                                  12-362885-FH
                                                                                  12-362921-FH
  _____________________________________/

         On order of the Court, the application for leave to appeal the July 1, 2016 order of
  the Court of Appeals is considered, and it is DENIED, because the defendant has failed to
  meet the burden of establishing entitlement to relief under MCR 6.508(D).




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 5, 2017
           t1212
                                                                               Clerk